               Case 1:20-cr-00073-TSE Document 5 Filed 06/26/20 Page 1 of 1 PageID# 8

AO 455(Rev. 01/09) Waiver of an Indictment


                                     United States District Court
                                                           for the
                                              Eastern District of Virginia                                     m OPEN COURT


                 United States of America
                                V.                                   Case No.
                                                                                 1:20-cr-73

                  Thomas Richard Gallaway
                            Defendant


                                             WAIVER OF AN INDICTMENT


        I understand that I have been accused ofone or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me.

          After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.




Date:         06/26/2020
                                                                                        Defendant'signature



                                                                                   Signature ofd^nddnt s attorney



                                                                                 Printed name                attorney




                                                                             The Hon. T.S. gills. III. U.S. District Judge
                                                                                    Judge's drinted name and title
